It having been reported to the Court that Harry J. Alker, Jr., of Philadelphia, Pennsylvania, has been disbarred from the practice of the law by the Supreme Court of Pennsylvania; and this Court by order of June 15, 1959 [360 U. S. 908], having suspended the said Harry J. Alker, Jr., from the practice of the law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent who has filed a return thereto; now, upon consideration of the rule to show cause and the return aforesaid;
It is ordered that the said Harry J. Alker, Jr., be, and he is hereby, disbarred, and that his name be stricken from the roll of attorneys admitted to practice in this Court.